         Case 2:20-cv-00190-SMV-CG Document 27 Filed 08/25/20 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

SIERRA ORTIZ,

              Plaintiff,
v.                                                               CV No. 20-190 SMV/CG

LAS CRUCES PUBLIC SCHOOLS, et al.,

              Defendants.

                    ORDER GRANTING IN PART AND DENYING IN PART
                          MOTION FOR PROTECTIVE ORDER

       THIS MATTER is before the Court on Defendants’ Motion to Extend Protective Order

and Request to Stay Proceedings Pending Resolution of Parallel Criminal Prosecution or, in

the Alternative, for a Stay of Discovery, (the “Motion”), (Doc. 15), filed July 13, 2020;

Plaintiff’s Response in Opposition to Defendants’ Motion to Extend Protective Order and

Request to Stay Proceedings Pending Resolution of Parallel Criminal Prosecution or, in the

Alternative, for a Stay of Discovery, (Doc. 17), filed July 16, 2020; Defendants’ Reply in

Support of Motion to Extend Protective Order and Request to Stay Proceedings Pending

Resolution of Parallel Criminal Prosecution or, in the Alternative, for a Stay of Discovery,

(Doc. 18), filed July 31, 2020; the arguments presented by counsel at the Court’s Motion

Hearing, held August 13, 2020, (Doc. 24); and the Parties’ Notice of Stipulated Discovery to

Defendant Las Cruces Public Schools (the “Notice”), (Doc. 25), filed August 20, 2020.

       IT IS HEREBY ORDERED that Defendants’ Motion is GRANTED IN PART AND

DENIED IN PART. IT IS FURTHER ORDERED that limited discovery as delineated in the

Parties’ Notice shall be permitted with respect to Defendant Las Cruces Public Schools.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
